Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

THIS AGREEMENT (as the same may be amended, restated or otherwise modified, the
“Agreement”) is made September 30, 2008, between PINNACLE DATA SYSTEMS, INC., an
Ohio corporation with offices at 6600 Port Road, Groveport, Ohio 43125
(“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national banking association,
with offices at 88 East Broad Street, Columbus, Ohio 43215, and its successors
and assigns (“Lender”). The terms and conditions of this Agreement shall
supersede and replace in their entirety the terms and conditions of that certain
Loan Agreement between Borrower and Lender dated April 8, 2008. Upon the
execution of this Agreement, such loan agreement shall be terminated and of no
further force or effect.

In consideration of the covenants and agreements contained herein, the Borrower
and the Lender hereby mutually agree as follows:

1. DEFINITIONS

1.1. General. Any accounting term used but not specifically defined herein shall
be construed in accordance with GAAP (as defined below). The definition of each
agreement, document, and instrument set forth in Section 1.2 hereof shall be
deemed to mean and include such agreement, document, or instrument as amended,
restated, or modified from time to time.

1.2. Defined Terms. As used in this Agreement:

“Account”, “Chattel Paper”, “Consumer Goods”, “Deposit Account”, “Document”,
“Farm Products”, “General Intangible”, “Goods”, “Instrument” and “Proceeds”,
have the meanings as set forth in the Ohio Uniform Commercial Code, Ohio Revised
Code Title 13 inclusive, as amended from time to time.

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any guarantor thereof.

“Accounts Receivable Collection Account” means a commercial Deposit Account
maintained by Borrower with Lender or a Lender Affiliate, without liability by
Lender or a Lender Affiliate to pay interest thereon, from which account Lender
shall have the exclusive right to withdraw funds until all Obligations are paid,
performed, and observed in full.

“Affiliate” of any specified entity means any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified entity and “control”, when used with respect to any
specified entity, means the power to direct the management and policies of such
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Borrowing Base” means (a) 85% of Eligible Accounts plus (b) 30% of Eligible
Inventory, but not to exceed $5,000,000.

“Borrowing Base Certificate” means a certificate substantially in the form of
attached Exhibit B.

“Business Day” means a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio.

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

“Collateral” means the collateral in which Borrower has given the Lender a
security interest pursuant to the Security Instruments and any other instrument
given to Lender to secure the Indebtedness and/or this Agreement.



--------------------------------------------------------------------------------

“Collection” means any payment made from an Account Debtor to Borrower
including, but not limited to, cash, checks, drafts and any other form of
payment.

“Contract Right” means (a) any contract right, and (b) any right to payment
under a contract not yet earned by performance and not evidenced by an
Instrument or Chattel Paper.

“Controlled Disbursement Account” means a commercial deposit account designated
“controlled disbursement account” and maintained by borrower with lender,
without liability by Lender to pay interest thereon.

“Controlled Group” shall mean Borrower and each Person required to be aggregated
with Borrower under Code Sections 414(b), (c), (m) or (o).

“Demand Line of Credit” means the credit facility described in Section 2.1
hereof, which Demand Line of Credit shall be payable in accordance with the
terms of such demand credit facility and this Agreement.

“Deposit Account” means (a) any deposit account, and (b) any demand, time,
savings, passbook, or a similar account maintained with a bank, savings and loan
association, credit union, or similar organization, other than an account
evidenced by a certificate of deposit.

“Eligible Account” means an Account that is an account receivable (i.e., each
specific invoice) of Borrower that, at all times until it is collected in full,
continuously meets the following requirements:

(a) is not subject to any claim for credit, allowance or adjustment by the
Account Debtor or any defense, dispute, set-off or counterclaim; provided that,
with respect to any set-off against an Account owed by Sun Microsystems, Inc.,
only the portion of the Account that is subject to the set-off shall be
excluded;

(b) arose in the ordinary course of business of Borrower from the performance of
services or bona fide sale of goods that have been shipped or otherwise
delivered to the Account Debtor, and (i) not more than ninety (90) days have
elapsed since the invoice date, and (ii) not more than sixty (60) days have
elapsed since the date payment was due;

(c) is not owing from an Account Debtor with respect to which Borrower has
received any notice or has any knowledge of insolvency, bankruptcy, or material
financial impairment, or that has suspended normal business operations,
dissolved, liquidated or terminated its existence;

(d) is not subject to an assignment, pledge, claim, mortgage, lien or security
interest of any type except that granted to or in favor of Lender;

(e) does not relate to any goods repossessed, lost, damaged, rejected or
returned, or acceptance of which has been revoked or refused, to the extend of
the amount of such matters;

(f) is not evidenced by a promissory note or any other instrument or by chattel
paper;

(g) has not been determined by Lender to be unsatisfactory in any respect in the
exercise of its reasonable credit judgment;

(h) is not a Government Account Receivable, unless the security interest of
Lender in such Government Account Receivable is filed in accordance with the
Federal Assignment of Claims Act;

(i) is not owing from an affiliate, a shareholder or an employee of Borrower;

(j) is not owing from an Account Debtor that has failed to pay more than
twenty-five percent (25%) of its currently outstanding accounts receivable
within (i) ninety (90) days of the invoice date, or (ii) sixty (60) days of the
date payment was due;

 

2



--------------------------------------------------------------------------------

(k) with respect to an Account Debtor that, together with its affiliates, owes
Borrower more than twenty-five percent (25%) of all Accounts, is not the portion
of the accounts receivable of Borrower that represents the excess of twenty-five
percent (25%) of such accounts receivable;

(l) is an Account in which Lender has a valid and enforceable first security
interest;

(m) has arisen in connection with sales of goods that were not shipped or
delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;

(n) is not subject to any provision expressly prohibiting assignment of the
Account or requiring notice of or consent to such assignment;

(o) is not owing from an Account Debtor located in a state that requires that
Borrower, in order to sue any Person in such state’s courts, to either
(i) qualify to do business in such state or (ii) file a report with the taxation
division of such state for the then current year, unless, in each case, Borrower
has fulfilled such requirements to the extent applicable for the then current
year;

(p) is not owing from an Account Debtor located in Minnesota, unless Borrower
has filed all legally required Notice of Business Activities Reports with the
Minnesota Department of Revenue;

(q) is not an Account with respect to which any of the representations,
warranties, covenants and agreements contained in this Agreement or any of the
related instruments are not or have ceased to be complete and correct in all
material respects, or have been breached;

(r) is not an Account that represents a progress billing or an account that has
had the time for payment extended by Borrower without the consent of Lender (for
the purposes hereof, “progress billing” means any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon Borrower’s
completion of any further performance under the contract or agreement);

(s) is not owing from an Account Debtor that is also a supplier to or creditor
of Borrower to the extent of the amount owing to such supplier or creditor; and

(t) does not represent a manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling Borrower to discounts on
future purchases therefrom.

“Eligible Inventory” means all Inventory of Borrower in which Lender has a valid
and enforceable first security interest, except Inventory that:

(a) is located outside of the United States;

(b) is in the possession of a bailee, consignee or other third party in
possession of Inventory of Borrower, unless (i) reserves, satisfactory to
Lender, have been established with respect thereto; or (ii) (A) with respect to
a processor or bailee, an acknowledged processor’s waiver (or bailee’s waiver)
has been received by Lender, (B) such third party is listed on Schedule 1
attached hereto, or Lender has received prior written notice of such third party
location, (C) if required by Lender, proper notice has been given to all secured
parties of such third party that have filed U.C.C. Financing Statements claiming
a security interest in such third party’s inventory, and (D) Borrower has filed
appropriate U.C.C. Financing Statements to protect its interest therein, in form
and substance satisfactory to Lender;

(c) is located on facilities leased by Borrower, unless an acknowledged
landlord’s waiver in form acceptable to Lender has been received by it or
reserves, satisfactory to Lender, have been established with respect thereto;

 

3



--------------------------------------------------------------------------------

(d) is slow-moving, damaged, defective or obsolete;

(e) consists of (i) goods not held for sale, such as labels, maintenance items,
supplies (other than shop supply inventory) and packaging, or (ii) Inventory
used in connection with research and development;

(f) is held for return to vendors;

(g) is subject to a Lien in favor of any Person other than Lender; or

(h) is determined by Lender to be unsatisfactory in any respect, in the exercise
of its reasonable credit judgment.

“Environmental Law” means any federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability upon a Person in connection with the use, release or disposal of any
hazardous, toxic or dangerous substance, waste or material.

“Environmental Laws” means all provisions of law (including the common law),
statues, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” shall mean (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on the Borrower or of the imposition of a Lien on the assets of
Borrower; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to Borrower; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or any “cash or deferred arrangement” under any such ERISA Plan to
meet the requirements of Code Section 401(k); (h) the taking by the PBGC of any
steps to terminate a Pension Plan or appoint a trustee to administer a Pension
Plan, or the taking by a Controlled Group member of any steps to terminate a
Pension Plan; (i) the failure by a Controlled Group member or an ERISA Plan to
satisfy any requirements of law applicable to an ERISA Plan; (j) the
commencement, existence or threatening of the incurrence by a Controlled Group
member of a claim, action, suit, audit or investigation with respect to an ERISA
Plan, other than a routine claim for benefits; or (k) any occurrence by or any
expectation of the incurrence by a Controlled Group member of any liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B.

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“ERISA Affiliate” means each Person (whether or not incorporated) which together
with Borrower would be treated as a single employer under ERISA.

“Event of Default” means any one or more of the occurrences described in
Section 6 hereof.

 

4



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect, which shall
include the official interpretations thereof by the Financial Accounting
Standards Board, consistently applied.

“Government Account Receivable” means an Account that arises out of contracts
with or orders from the United States or any of its departments, agencies or
instrumentalities and that is subject to the Federal Assignment of Claims Act.

“Indebtedness” shall mean, for any Person (excluding in all cases trade payables
payable in the ordinary course of business by such Person), (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations for the deferred purchase price of capital assets, (c) all
obligations under conditional sales or other title retention agreements, (d) all
obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance, currency swap agreement, or Interest Rate Agreement, (e) all
synthetic leases, (f) all lease obligations that have been or should be
capitalized on the books of such Person in accordance with GAAP, (g) all
obligations of such Person with respect to asset securitization financing
programs to the extent that there is recourse against such Person or such Person
is liable (contingent or otherwise) under any such program, (h) all obligations
to advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such Person, and (i) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements.

“Interest Rate Agreement” means any agreement for a derivative or hedging
product, including, without limitation, interest rate or equity swaps, futures,
options, caps, floors, collars, or forwards now or hereafter executed by and
between Borrower and Lender or any Lender Affiliate.

“Inventory” is as defined in the UCC and means, without limitation, goods,
merchandise and other personal property furnished under any contract of service
or intended for sale or lease, including, without limitation, and all raw
materials, work in process, finished goods and materials and supplies, of any
kind, nature or description, that are used or consumed by Borrower’s business,
or are or might be used in connection with the manufacture, packing, shipping,
advertising, selling or finishing such goods, merchandise and other personal
property, and all returned or repossessed goods now or hereafter in the
possession of or under the control of Borrower, wherever located.

“Lender Affiliate” means any one or more bank or non-bank subsidiaries (other
than the Lender) of KeyCorp and its successors.

“Lien” means any mortgage, security interest, lien, charge, encumbrance on,
pledge or deposit of, or conditional sale or other title retention agreement
with respect to any property or asset.

“Loan” or “Loans” means the credit to the Borrower extended by the Lender in
accordance with Section 2 hereof.

“Loan Documents” means the collective reference to this Agreement and all other
instruments, agreements and documents entered into from time to time, evidencing
or securing the Loan or any obligation of payment thereof or performance of
Borrower’s obligations in connection with the transaction contemplated
hereunder, each as amended, including without limitation the Loan Documents
listed on Exhibit A.

“Margin Stock” shall have the meaning given to it under Regulation U of the
Board of Governors of the Federal Reserve System, as amended from time to time.

“Material Adverse Change” means any condition or event that Lender determines
has or is reasonably likely to have a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) or
prospects of Borrower, (b) the business, operations, property, condition
(financial or otherwise) or prospects of Borrower and its Subsidiaries, if any,
taken as a whole, or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of Lender hereunder or
thereunder.

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

 

5



--------------------------------------------------------------------------------

“Note” or “Notes” means, as the case may be, the promissory note(s) signed and
delivered by the Borrower to evidence its Indebtedness to the Lender pursuant to
Section 2 hereof .

“Obligation” or “Obligations” means, collectively, (a) all Indebtedness and
other obligations incurred by Borrower to Lender pursuant to this Agreement and
includes the principal of and interest on all Notes; (b) each extension, renewal
or refinancing thereof in whole or in part; (c) the commitment and other fees,
and any prepayment fees payable under this Agreement or any other Loan Document;
(d) every other liability, now or hereafter owing to Lender or any Lender
Affiliate by Borrower, and includes, without limitation, any Interest Rate
Agreement entered into by Borrower with Lender or any Lender Affiliate and every
other liability, whether owing by only Borrower or by Borrower with one or more
others in a several, joint or joint and several capacity, whether owing
absolutely or contingently, whether created by note, overdraft, guaranty of
payment or other contract or by quasi-contract, tort, statute or other operation
of law, whether incurred directly to Lender or any Lender Affiliate or acquired
by Lender or any Lender Affiliate by purchase, pledge or otherwise and whether
participated to or from Lender or any Lender Affiliate in whole or in part; and
(e) all Related Expenses.

“Obligor” shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Obligations and includes, without limitation, any
Guarantor, and (b) any signatory to a Loan Document.

“Organization” means a corporation, government or government subdivision or
agency, business trust, estate, trust, partnership, association, two or more
Persons having a joint or common interest, and any other legal or commercial
entity.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” within the
meaning of ERISA Section 3(2).

“Permitted Encumbrances” means, as of any particular time, (a) liens for ad
valorem taxes and special assessments not then delinquent, (b) this Agreement,
and any security interest or other lien created thereby, (c) any Permitted
Encumbrances defined in any of the Loan Documents, including, without
limitation, as defined in any Security Instrument, (d) any liens permitted by
Section 5.15 hereof, and (e) such minor defects, irregularities, encumbrances
and clouds on title as normally exist with respect to property similar in
character to the Collateral and as do not materially interfere with or impair
the use or value of the property affected thereby.

“Person” means an individual or an Organization.

“Plan” means any plan (other than a Multiemployer Plan) defined in ERISA in
which the Borrower or any Subsidiary is, or has been at any time during the
preceding two (2) years, an “employer” or a “substantial employer” as such terms
are defined in ERISA.

“Potential Default” means any condition, action, or failure to act which, with
the passage of time, service of notice, or both, will constitute an Event of
Default under this Agreement.

“Proceeds” means (a) any proceeds, and (b) whatever is received upon the sale,
exchange, collection, or other disposition of Collateral or Proceeds, whether
cash or non-cash. Cash Proceeds includes, without limitation, moneys, checks,
and Deposit Accounts. Proceeds includes, without limitation, any Account arising
when the right to payment is earned under a Contract Right, any insurance
payable by reason of loss or damage to the Collateral, and any return or
unearned premium upon any cancellation of insurance. Except as expressly
authorized in the Agreement or the Security Instruments, Lender’s right to
Proceeds specifically set forth herein or indicated in any financing statement
shall never constitute an express or implied authorization on the part of Lender
to Borrower’s sale, exchange, collection, or other disposition of any or all of
the Collateral.

“Quarters” or “Quarterly” means calendar quarters, being each of the three
(3) calendar month periods ending 3/31, 6/30, 9/30 and 12/31 of each calendar
year.

 

6



--------------------------------------------------------------------------------

“Related Expenses” means any and all costs, liabilities, and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
reasonable attorney’s fees, legal expenses, judgments, suits and disbursements)
reasonably incurred by, or imposed upon, or asserted against, Lender in any
attempt by Lender:

(a) to obtain, preserve, perfect, or enforce any security interest evidenced by
(i) this Agreement, or (ii) any other pledge agreement, mortgage, deed of trust,
hypothecation agreement, guaranty, security agreement, assignment, or security
instrument executed or given by Borrower to or in favor of Lender;

(b) to obtain payment, performance, and observance of any and all of the
Obligations;

(c) to maintain, insure, audit, inspect, collect, preserve, repossess, and
dispose of any of the Collateral, including, without limitation, costs and
expenses for appraisals, assessments, and audits of Borrower or the Collateral;
or

(d) incidental or related to (a) through (c) above, including, without
limitation, interest thereupon from the date incurred, imposed, or asserted
until paid at the rate payable as set forth in the Note, but in no event greater
than the highest rate permitted by law.

“Related Person” means any Person who (i) now or hereafter owns an equity
interest in Borrower or Guarantor or (ii) has warrants, debentures, or similar
rights to own any equity interest in Borrower or Guarantor, whether or not the
same has vested or been delivered or (iii) is owned, in whole or in part, by
Borrower or Guarantor.

“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.

“Reserves” means any amount that Lender reserves, without duplication, pursuant
to the Section 2.3, against the Borrowing Base.

“Security Instrument(s)” means the written document(s) listed in Exhibit A
attached hereto, signed and delivered from time to time to the Lender in
connection with Indebtedness owed by Borrower to the Lender.

“Subsidiary” means any Person of which more than fifty percent (50%) of the
following is, at the time, owned or controlled, directly or indirectly, by
Borrower or one or more other Subsidiaries: (i) the voting stock or units
entitling the holders thereof to elect a majority of the board of directors,
managers, or trustees thereof, or (ii) the interest in the capital or profits of
such Person.

The foregoing definitions shall be applicable to the singulars and plurals of
the foregoing defined terms.

2. CREDIT FACILITIES.

2.1. Demand Line of Credit Facility. The Lender hereby agrees, subject to the
terms and conditions of this Agreement and the Demand Line of Credit Note, to
extend the Demand Line of Credit facility to Borrower as follows: Lender will,
upon request from Borrower, make loan advances to or for the account of borrower
up to but not exceeding an aggregate unpaid principal amount outstanding at any
one time equal to: (i) the lesser of (a) $8,000,000 or (b) the Borrowing Base;
less (ii) Reserves, if any. Borrower’s obligation to pay the Demand Line of
Credit facility advances shall be evidenced by the Demand Line of Credit Note.

2.2. Establishment of Reserves. Lender shall have the right, from time to time,
in the good faith exercise of its reasonable credit judgment (consistent with
the asset-based nature of this credit), to establish Reserves in such amounts
and with respect to such matters as Lender deems necessary or appropriate, and
to increase or decrease such Reserves. In exercising such reasonable credit
judgment, Lender may take into account factors which (a) will or could
reasonably be expected to adversely affect the value of any Collateral, the
enforceability or priority of the Liens of Lender or the amount that Lender
would be likely to receive in the liquidation of such Collateral, or (b) may
demonstrate that any collateral report or financial information concerning
Borrower is incomplete, inaccurate or misleading in any material respect. In
exercising such reasonable credit judgment, Reserves may be established against
anticipated obligations, contingencies or conditions affecting Borrower,
including (i) tax liabilities and other

 

7



--------------------------------------------------------------------------------

obligations owing to Governmental Authorities, (ii) asserted litigation
liabilities, (iii) anticipated remediation for compliance with Environmental
Laws, and (iv) obligations owing to any lessor of real property, any
warehouseman or any mortgagor on third-party mortgaged sites. Reserves may also
be established with respect to the dilution of Accounts and as a result of
inventory appraisals.

2.3. Reserve for Inventory. There shall at all times be a Reserve equal to the
amount of Borrower’s inventory reserve as shown in its financial statements.

2.4. Demand for Payment. The Demand Line of Credit facility is payable upon
demand by Lender, whether or not there is an Event of Default under Section 6.
In addition, Lender may, at any time, with or without cause, refuse to advance
funds or extend credit to Borrower under the Demand Line of Credit facility.

3. WARRANTIES.

Borrower represents and warrants to the Lender (which representations and
warranties will survive the delivery of the Notes and the making of the Loans)
that:

3.1. Existence and Legal Authority. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Ohio and
has all requisite power and authority to own its property and to carry on its
business as now being conducted, to enter into the Loan Documents to which it is
a party and the other agreements referred to herein and transactions
contemplated thereby, and to carry out the provisions and conditions of such
Loan Documents to which it is a party. Borrower is duly qualified to do business
and is in good standing in every jurisdiction where the failure to so qualify
would have a material adverse effect.

3.2. Due Execution and Delivery. Borrower has full power, authority and legal
right to incur the obligations provided for in, and to execute and deliver and
to perform and observe the terms and provisions of, the Loan Documents to which
it is a party, and each of them has been duly executed and delivered by Borrower
and has been authorized by all required action, and Borrower has obtained all
requisite consents to the transactions contemplated thereby under any instrument
to which it is a party, and the Loan Documents constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally.

3.3. No Breach of Other Instruments. Neither the execution and delivery of the
Loan Documents, nor the compliance by Borrower with the terms and conditions of
the Loan Documents, nor the consummation of the transactions contemplated
thereby, will conflict with or result in a breach of the Articles of
Incorporation or Code of Regulations, as applicable, or other governing
documents of Borrower, or any of the terms, conditions or provisions of any
agreement or instrument or any charter or other corporate restriction or law,
regulation, rule or order of any governmental body or agency to which Borrower
is now a party or is subject, or imposition of a lien, charge or encumbrance of
any nature whatsoever upon any of the property or assets of Borrower pursuant to
the terms of any such agreement or instrument.

3.4. Government Authorization. No consent, approval, authorization or order of
any court or governmental agency or body is required for the consummation by
Borrower of the transactions contemplated by the Loan Documents.

3.5. Ownership of Property. Except for Permitted Encumbrances or as otherwise
permitted in the Security Instruments or this Agreement, Borrower has and will
have good and marketable fee title to, or valid leasehold interests in, its real
properties in accordance with the laws of the jurisdiction where located, and
good and marketable title to substantially all its other property and assets,
subject, however, in the case of real property, to title defects and
restrictions which do not materially interfere with the operations conducted
thereon by Borrower. Except for Permitted Encumbrances, the real property and
all other property and assets of the Borrower is free from any liens or
encumbrance securing Indebtedness and from any other liens, encumbrances,
charges or security interests of any kind. Each lease, if any, to which Borrower
is a party is in full force and effect, and no material default on the part of
Borrower or, to its knowledge, any other party thereto exists.

 

8



--------------------------------------------------------------------------------

3.6. Absence of Defaults, etc. The Borrower is not (i) in material default under
any indenture or contract or agreement to which it is a party or by which it is
bound, (ii) in violation of its articles of incorporation or code of
regulations, as applicable, or any other governing document, (iii) in default
with respect to any order, writ, injunction or decree of any court, or (iv) in
default under any order or license of any federal or state governmental
department. There exists no condition, event or act which constitutes, or after
notice or lapse of time or both would constitute, an Event of Default.

3.7. Indebtedness of Borrower. Borrower does not have outstanding on the date
hereof, any Indebtedness for borrowed money, except for such Indebtedness
identified in the financial assumptions referred to in Section 3.8 hereof.

3.8. Financial Condition. The Borrower has furnished to the Lender financial
assumptions which, in the opinion of Borrower, fairly and accurately reflect the
financial assumptions for the operations of Borrower, and there has been no
material adverse change in the Borrower’s financial prospects since that date
which would require revision of the same.

3.9. No Adverse Change. Subsequent to the date of the financial assumptions
referred to in Section 3.8 hereof, Borrower has not incurred or agreed to incur
any material liabilities or obligations, direct or contingent, and there has not
been any material increase in the anticipated aggregate amount of debt of
Borrower, or any Material Adverse Change in the business, properties, prospects
or condition, financial or otherwise, of Borrower.

3.10. Taxes. Borrower has filed all tax returns which are to be filed and has
paid, or has made adequate provision for the payment of, all taxes which have or
may become due pursuant to said returns or to assessments received by them. The
provisions for taxes reflected in the financial projections referred to in
Section 3.8 are believed adequate to cover any and all accrued and unpaid taxes
for which Borrower is liable for the period ended on the date of such balance
sheet and all prior periods. Borrower knows of no deficiency assessment or
proposed deficiency assessment of taxes for which Borrower may be liable, except
as may be otherwise disclosed in writing to the Lender prior to the date hereof.

3.11. Litigation. Prior to the date hereof, there are no actions, suits or
proceedings pending, or to the actual knowledge of Borrower, threatened against
or affecting Borrower or its respective property in any court, or before or by
any federal, state or municipal or other governmental department, commission,
board, bureau, agency or other instrumentality, domestic or foreign, except for
actions, suits or proceedings of a character normally incident to the kind of
business conducted by Borrower, none of which, either individually or in the
aggregate, if adversely determined, would reasonably be expected to result in a
Material Adverse Change.

3.12. Environmental Matters. Borrower is in compliance with all Environmental
Laws and all applicable federal, state and local health and safety laws,
regulations, ordinances or rules.

3.13. Subsidiaries and Affiliates. Borrower does not have any Subsidiaries.
Borrower does not have any Affiliates.

3.14. ERISA. No Reportable Event or Prohibited Transaction which could create a
liability in excess of One Hundred Thousand Dollars ($100,000.00) or cause a
material adverse change has occurred and is continuing with respect to any Plan
of Borrower, and Borrower has not incurred an “accumulated funding deficiency”
(as that term is defined by ERISA) since the effective date of ERISA.

3.15. Solvency. The Borrower is not insolvent as defined in any applicable state
or federal statute, nor will Borrower be rendered insolvent by the execution and
delivery of this Agreement or any of the Loan Documents to Lender. The Borrower
is not engaged or about to engage in any business or transaction for which the
assets retained by it shall constitute an unreasonably small capital, taking
into consideration the obligations to Lender incurred hereunder. Borrower does
not intend to, nor does it believe that it will, incur debts beyond its ability
to pay them as they mature.

 

9



--------------------------------------------------------------------------------

3.16. No Burdensome Restrictions. Borrower is not a party to any instrument or
agreement or subject to any charter or other corporate restriction which would
cause a Material Adverse Change.

3.17. Federal Reserve Regulations; Use of Loan Proceeds. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, for a purpose
which violates any law, rule or regulation of any governmental body, including
without limitation the provisions of Regulations G, U, or X of the Board of
Governors of the Federal Reserve System, as amended. No part of the proceeds of
the Loans will be used, directly or indirectly, to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

3.18. OFAC/USA PATRIOT Act Restrictions. Borrower is not a person with whom
Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (“Treasury”) or under any list of known or suspected
terrorists or terrorist organizations issued by any federal government agency
and designated as such by Treasury in consultation with the federal functional
regulators, or under any statute, executive order, or other governmental action,
and Borrower is not engaging, or shall not engage, in any dealings or
transactions or shall otherwise be associated with such persons. In addition,
Borrower hereby agrees to provide to the Lender with any additional information
that the Lender deems necessary from to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

4. CONDITIONS OF LENDING.

4.1. Loan Funding. The obligation of the Lender to close the transactions
contemplated by this Agreement shall be subject to satisfaction of the following
conditions, unless waived in writing by the Lender: (a) all legal matters and
Loan Documents incident to the transactions contemplated hereby shall be
reasonably satisfactory, in form and substance, to Lender’s counsel; (b) the
Lender shall have received (i) certificates by an authorized officer or
representative of Borrower upon which the Lender may conclusively rely until
superseded by similar certificates delivered to the Lender, certifying that
(1) all requisite action taken in connection with the transactions contemplated
hereby has been duly authorized and (2) the names, signatures, and authority of
Borrower’s authorized signers executing the Loan Documents, and (ii) such other
documents as the Lender may reasonably require to be executed by, or delivered
on behalf of, Borrower; (c) the Lender shall have received the Notes with all
blanks appropriately completed, executed by an authorized signer for Borrower;
(d) the Borrower shall have paid to the Lender the fee(s) then due and payable
under this Agreement and the other Loan Documents; (e) Borrower shall have
maintained it’s financial condition in a manner satisfactory to the Lender, and
no material adverse change shall have occurred in Borrower’s financial condition
or prospects; (f) the Lender shall have received the written opinion(s) of legal
counsel for the Borrower selected by the Borrower and satisfactory to the
Lender, dated the date of this Agreement and covering the Loan Documents and
such other matter(s) as the Lender may reasonably require; (g) the Lender shall
have received written instructions by the Borrower with respect to disbursement
of the proceeds of the Loan; and (h) the Lender shall have received all Security
Instruments duly executed by all parties thereto.

4.2. Security. No Loan shall be made hereunder unless and until Borrower shall
have supplied to Lender as security for repayment of any and all Loans made
hereunder the Security Instruments listed on Exhibit A hereto, in form and
substance reasonably acceptable to Lender.

4.3. Each Loan. The obligation of the Lender to make any Loan shall be subject
to initial compliance with Section 4.1 and 4.2 herein and also subject to
satisfaction of the following conditions that at the date of making such Loan,
and after giving effect thereto: (a) no Event of Default shall have occurred and
continue to exist, (b) each representation and warranty set forth in Section 3
above is true and correct as if then made, and (c) a true, accurate and complete
Borrowing Base Certificate has been provided.

 

10



--------------------------------------------------------------------------------

5. COVENANTS.

As long as credit is available hereunder or until all principal of and interest
on the Notes have been paid, the Borrower covenants and agrees that it will
comply with the following provisions:

5.1. Accounting; Financial Statements and Other Information. Borrower shall
maintain a standard system of accounting, established and administered in
accordance with GAAP consistently followed throughout the periods involved, and
will set aside on its books for each fiscal quarter and fiscal year, the proper
amounts or accruals for depreciation, obsolescence, amortization, bad debts,
current and deferred taxes, prepaid expenses, and for other purposes as shall be
required by GAAP. Borrower will deliver or cause to be delivered to the Lender:

(a) As soon as practicable after the end of each quarter in each fiscal year,
and in any event within 45 days thereafter, financial statements, including
income statement, balance sheet, statement of condition of the Borrower as of
the end of such quarter, and statements of cash flow, changes in financial
position, and common shareholder’s equity for such quarter, certified as
complete and correct by the principal financial officer of Borrower, subject to
changes resulting from year-end adjustments;

(b) As soon as practicable after the end of each fiscal year, and in any event
within 120 days thereafter, financial statements, including income statement,
balance sheet, statement of condition of the Borrower as of the end of such
year, and statement of cash flow and changes in financial position of the
Borrower for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared by
an independent certified public accountant, accompanied by a report and
unqualified opinion of an independent certified public accountant of recognized
standing, selected by Borrower and satisfactory to the Lender;

(c) Together with each set of financial statements required by subparagraphs
(a) and (b) above, a certificate by the chief financial officer or other
authorized officer of Borrower stating that the representations and warranties
contained in this Agreement are true and correct as of the date of the
certificate, and whether or not there exists any Event of Default or Potential
Default, specifying the nature and period of existence thereof and what action,
if any, the Borrower is taking or proposes to take with respect thereto;

(d) Promptly and in any event within ten (10) days after the occurrence of a
Reportable Event with respect to a Plan, a copy of any materials required to be
filed with the PBGC with respect to such Reportable Event or those that would
have been required to be filed if the thirty (30) day notice requirement to PBGC
were not waived;

(e) Promptly upon receipt, and in no event more than two (2) Business Days after
receipt, of a notice by Borrower or any ERISA Affiliate or any administrator of
any Plan or Multiemployer Plan that the PBGC has instituted proceedings to
terminate such Plan or to appoint a trustee to administer such Plan, a copy of
such notice;

(f) Promptly upon receipt thereof, copies of all written reports submitted to
the Borrower by independent accountants in connection with any annual or interim
compilation and/or review the books of Borrower; and

(g) Within 20 days of each month-end, (i) a Borrowing Base Certificate in the
form attached hereto as Exhibit B and (ii) a detailed listing and aging of all
accounts receivable in a format reasonably acceptable to Lender, certified as
complete and correct by the principal financial officer of Borrower.

5.2. Additional Financial Reports. Borrower shall, upon request of Lender,
deliver to the Lender its annual federal, state and local tax returns and such
other financial information as Lender may request.

5.3. Insurance; Maintenance of Properties. Borrower shall: (a) maintain with
financially sound and reputable insurers, insurance with coverage and limits as
may be required by law and of such character and amounts as are usually
maintained by companies engaged in like business, including without limitation
products liability insurance; (b) furnish to Lender upon the execution of this
Agreement and at the beginning of each fiscal year, copies of policies and a
statement of the insurance coverage; and (c) obtain other or additional
insurance promptly, upon the reasonable request of Lender, to the extent that
such insurance may be available. Lender shall be named a loss payee under such
policies to the extent of its interest. The policies shall provide that no
cancellation shall occur without thirty (30) days prior written notice to
Lender. Borrower shall provide to Lender notice that such policies have been
renewed and are paid in accordance with the terms of such policies at least
fifteen (15) days prior to the date of expiration. Borrower will at least
annually and upon any change, or more often upon the occurrence of an

 

11



--------------------------------------------------------------------------------

Event of Default, upon request of Lender, furnish to the Lender a schedule of
all insurance carried by Borrower, setting forth in detail the amount and type
of such insurance. Except as otherwise permitted in this Agreement, Borrower
will maintain, in good repair, working order, and condition, all properties used
in the business of the Borrower, subject to ordinary wear and tear.

5.4. Existence; Business. Borrower shall cause to be done all things necessary
to preserve and keep in full force and effect its existence and rights, to
conduct its business in a prudent manner, to maintain in full force and effect,
and renew from time to time, its franchises, permits, licenses, patents, and
trademarks that are necessary to operate its business. Borrower will comply in
all material respects with all valid laws and regulations now in effect or
hereafter promulgated by any properly constituted governmental authority having
jurisdiction; provided, however, that Borrower shall not be required to comply
with any law or regulation which it is contesting in good faith by appropriate
proceedings as long as either the effect of such law or regulation is stayed
pending the resolution of such proceedings or the effect of not complying with
such law or regulation would not reasonably be expected to result in a Material
Adverse Change.

5.5. Payment of Taxes. Borrower shall pay all taxes, assessments, and other
governmental charges levied upon any of its properties or assets or in respect
of its franchises, business, income, or profits before the same become
delinquent, except that no such taxes, assessments, or other charges need be
paid if contested in good faith and by appropriate proceedings promptly
initiated and diligently conducted and if proper amounts, determined in
accordance with GAAP, have been set aside for the payment of all such taxes,
charges, and assessments.

5.6. Adverse Changes. Borrower shall promptly notify the Lender in writing of
(a) the occurrence of any event which, if it had existed on the date of this
Agreement, would have required qualification of the representations and
warranties set forth in Section 3 hereof and (b) any Material Adverse Change.

5.7. Notice of Default. Borrower shall promptly notify (but in no event more
than five (5) days after the occurrence thereof) the Lender of any Event of
Default or Potential Default hereunder and any demands made upon the Borrower by
any Person for the acceleration and immediate payment of any Indebtedness owed
to such Person, if the amount of such Indebtedness exceeds $100,000.

5.8. Inspection. Borrower shall make available for inspection by duly authorized
representatives of the Lender, or its designated agent, Borrower’s books,
records, and properties when reasonably requested to do so, and will furnish the
Lender such information regarding its business affairs and financial condition
within a reasonable time after written request therefor.

5.9. Environmental Matters. Borrower:

(a) Shall comply in all respects with all Environmental Laws where a failure to
comply could result in a Material Adverse Change;

(b) Shall deliver promptly to Lender (i) copies of any significant documents
received from the United States Environmental Protection Agency or any state,
county, foreign, provincial or municipal environmental or health agency, and
(ii) copies of any significant documents submitted by Borrower or any of its
Subsidiaries to the United States Environmental Protection Agency or any state,
county, foreign, provincial or municipal environmental or health agency
concerning its operations; and

(c) Shall promptly undertake and diligently pursue to completion all action
recommended by any environmental audit report(s) issued and all action(s)
necessary to correct any environmental problem or defect identified in any
environmental audit report(s).

Borrower shall indemnify the Lender and hold it harmless against any loss,
costs, damages, or expense, including, but not limited to, reasonable attorney’s
fees, that Lender may incur, directly or indirectly, as a result of or in
connection with the assertion against Lender of any claim relating to the
presence or removal of any environmental contamination on any premises utilized
by Borrower.

 

12



--------------------------------------------------------------------------------

5.10. Health and Safety. Borrower shall be in compliance with all requirements
of applicable federal, state, foreign, provincial and local environmental,
health and safety laws, regulations, ordinances or rules which would, in the
aggregate, if not complied with, result in a Material Adverse Change.

5.11. Extraordinary Services. In the event extraordinary services are required
by Lender for inspections, appraisals, or for securing estimates of costs which,
in the Lender’s reasonable judgment are not regular or routine, Lender may
deduct the reasonable expense of such extraordinary services from any moneys due
to Borrower hereunder or from any account maintained by Borrower with Lender or
any Lender Affiliate.

5.12. Commercial Operating Account. So long as credit is available hereunder or
until all principal of and interest on the Notes have been paid in full, the
Borrower shall maintain with Lender and/or a Lender Affiliate, as its primary
financial institution, corporate deposit, cash management and loan accounts,
where applicable. At the option of Lender, all Loan payments and fees will
automatically be debited from the Borrower’s primary operating account and all
disbursements of Loan proceeds shall be made by the Lender’s or Lender
Affiliate’s crediting of such disbursements directly into the appropriate
Borrower’s account.

5.13. Additional Assurance. Borrower shall upon request of Lender promptly take
such action and promptly make, execute, and deliver all such additional and
further items, deeds, assurances, and instruments as Lender may reasonably
require, so as to completely vest in and ensure to Lender its rights hereunder
and in or to the Collateral, including, but not limited to, additional
subordination agreements for all future shareholder loans and/or undistributed
earnings.

5.14. Sale, Purchase of Assets. Borrower shall not, directly or indirectly,
(a) purchase, lease, or otherwise acquire any assets except in the ordinary
course of business (which shall not be deemed to include the purchase or
acquisition of ten percent (10%) or more of the capital stock or assets of
operating businesses unless expressly consented to by Lender in writing prior to
such purchase or acquisition) or as otherwise expressly permitted under this
Agreement, or (b) sell, lease, transfer, or otherwise dispose of any assets
except for (i) assets sold, leased, transferred or subject to other disposition
for full and adequate consideration in the reasonable judgment of Borrower which
Borrower has determined to be worn out or obsolete or not useful in the ordinary
course of its business, and (ii) assets sold, leased, transferred or subject to
other disposition in the ordinary course of business provided that Borrower
receives full and adequate consideration in the reasonable judgment of Borrower
in exchange for such assets sold, leased, transferred or otherwise subject to
disposition.

5.15. Mortgages, Security Interests, and Liens. Borrower shall not, directly or
indirectly, create, incur, assume, or permit to exist any Lien with respect to
any property or assets of Borrower, whether now owned or hereafter acquired
other than:

(a) Liens for taxes, assessments, or governmental charges or levies the payment
of which is not at the time required by Section 5.5 hereof;

(b) Liens imposed by law, such as Liens of landlords, carriers, warehousemen,
mechanics, and materialmen arising in the ordinary course of business for sums
not yet due or being contested by appropriate proceedings promptly initiated and
diligently conducted, provided other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, and other types
of social security, or to secure the performance of tenders, statutory
obligations, and surety and appeal bonds, or to secure the performance and
return of money bonds and other similar obligations, excluding obligations for
the payment of borrowed money;

(d) Any judgment Lien, provided that the judgment it secures shall, within
thirty (30) days after the entry thereof, have been discharged or execution
therefor stayed pending appeal, or shall have been discharged within thirty
(30) days after the expiration of any such stay;

 

13



--------------------------------------------------------------------------------

(e) Liens that secure the repayment of Indebtedness of Borrower to the Lender or
any Lender Affiliate;

(f) Liens evidenced by or permitted under the terms of Security Instruments
only, and any other Permitted Encumbrances; or

(g) Liens securing purchase money debt that does not extend to any other
property and is given at the time of acquisition of such property.

5.16. Indebtedness. Borrower shall not creat, incur, or assume any indebtedness,
except the following.

(a) Trade debt incurred in the normal course of business;

(b) Indebtedness to Lender contemplated by this Agreement; and

(c) Indebtedness of Borrower secured by purchase money liens permitted by
Section 5.15(g), or treated as a capitalized lease, in an amount not to exceed
$150,000 of new indebtedness in any fiscal year

5.17. Assumptions; Guaranties. Borrower shall not assume, guarantee, endorse, or
otherwise become directly or contingently liable for (including, without
limitation, liable by way of agreement, contingent or otherwise, to purchase, to
provide funds for payment, to supply funds to, or otherwise invest in any debtor
or otherwise to assure the creditor against loss) any obligation or Indebtedness
of any other Person, except (i) guaranties by endorsement of negotiable
instruments for deposit, collection, or similar transactions in the ordinary
course of business, and (ii) Indebtedness of Borrower to the Lender or any
Lender Affiliate.

5.18. Mergers; Consolidation; Sale of Borrower. Borrower shall not merge or
consolidate with any Person, dissolve, wind up its affairs, or sell, assign,
lease, or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, except where such Person is or becomes a
Borrower hereunder as of the date of such transaction and such further
assurances with respect to any such transaction satisfactory to the Lender are
delivered on or before the effective date of such transaction.

5.19. Investments; Loans. Borrower shall not, directly or indirectly,
(a) purchase or otherwise acquire or own any stock or other securities of any
other Person (other than as permitted under this Agreement) or (b) make or
permit to be outstanding any loan or advance (other than trade advances in the
ordinary course of business or as otherwise permitted under this Agreement) or
enter into any arrangement to provide funds or credit, to any other Person,
except that (i) it may purchase or otherwise acquire and own marketable U.S.
Treasury and Agency obligations, and certificates of deposit and bankers
acceptances issued or created by any domestic commercial bank, and the stock of
any Subsidiaries identified in Section 3.13, and (ii) they may make loans or
advances as permitted pursuant to Section 5.15 above.

5.20. Payment of Subordinated Debt. Borrower shall not make any payment upon any
outstanding indebtedness which is subordinated to the Lender.

5.21. Related Expenses. Borrower hereby authorizes Lender or Lender’s designated
agent (but without obligation by Lender to do so) to incur Related Expenses
(whether prior to, upon, or subsequent to any Event of Default), and Borrower
shall promptly repay, reimburse, and indemnify Lender for any and all Related
Expenses. Lender may, at its option, debit Related Expenses directly to the Loan
Accounts or any Account of Borrower maintained with Lender or any Lender
Affiliate. Borrower acknowledges that Lender’s routine inspection fees relating
to the Borrowing Base are Related Expenses reimbursable by Borrower.

6. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
Event of Default under this Agreement:

6.1. Payments. If (a) the interest on any Note or any commitment or other fee
shall not be paid in full punctually when due and payable, or (b) the principal
of any Note shall not be paid in full punctually when due and payable.

 

14



--------------------------------------------------------------------------------

6.2. Covenants. If Borrower or any Obligor fails to perform or observe any
covenant or agreement (other than as referred to in Section 6.1 hereof)
contained in this Agreement or in any other of the Loan Documents, and such
failure remains unremedied for thirty (30) days after the Lender gives notice
thereof to such Borrower or Obligor.

6.3. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Loan Document or any
other material information furnished by Borrower or any Obligor to Lender or any
other holder of any Note, shall be false or erroneous.

6.4. Validity Of Loan Documents. If (a) any material provision, in the sole
opinion of Lender, of any Loan Document shall at any time for any reason cease
to be valid, binding and enforceable against Borrower or any Obligor; (b) the
validity, binding effect or enforceability of any Loan Document against Borrower
or any Obligor shall be contested by Borrower or any Obligor; (c) Borrower or
any Obligor shall deny that it has any or further liability or obligation
thereunder; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Lender the benefits purported to be created thereby.

6.5. Loan Document Default. If any event of default or default shall occur under
any other Loan Document, or if under any Loan Document any payment is required
to be made by Borrower or any Obligor on demand of Lender, and such demand is
made.

6.6. Cross Default. If Borrower shall default in the payment of principal or
interest due and owing upon any other obligation for borrowed money, beyond any
period of grace provided with respect thereto or in the performance or
observance of any other agreement, term or condition contained in any agreement
under which such obligation is created, if the effect of such default is to
allow the acceleration of the maturity of such Indebtedness or to permit the
holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

6.7. ERISA Default. The occurrence of one or more ERISA Events that (a) Lender
determines could have a material adverse effect, or (b) results in a Lien on any
of the assets of Borrower.

6.8. Money Judgment. A final judgment or order for the payment of money shall be
rendered against Borrower or any Obligor by a court of competent jurisdiction,
that remains unpaid or unstayed and undischarged for a period (during which
execution shall not be effectively stayed) of thirty (30) days after the date on
which the right to appeal has expired.

6.9. Material Adverse Change. There shall have occurred any Material Adverse
Change.

6.10. Insecurity. If Lender for any reason in good faith deems itself insecure
with respect to repayment of any Obligation.

6.11. Solvency. If Borrower or any Obligor shall (a) die or discontinue
business, (b) generally not pay its debts as such debts become due, (c) make a
general assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, (f) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, (g) suffer
or permit to continue unstayed and in effect for thirty (30) consecutive days
any judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take any action in order thereby to effect any of the
foregoing, or omit to take, any action in order to prevent any of the foregoing.

 

15



--------------------------------------------------------------------------------

7. REMEDIES UPON DEFAULT.

7.1. Rights of Lender. If any Event of Default shall occur, Lender may, at its
election, and without demand or notice of any kind, do any one or more of the
following:

(a) Declare all of the Borrower’s Obligations to Lender to be immediately due
and payable, whereupon all unpaid principal, interest and fees in respect of
such Obligations, together with all of Lender’s costs, expenses and attorneys’
fees related thereto, under the terms of the Loan Documents or otherwise, shall
be immediately due and payable;

(b) Terminate any commitment to make any additional advances under any Loan;

(c) Exercise any and all rights and remedies available to Lender under any
applicable law;

(d) Exercise any and all rights and remedies granted to Lender under the terms
of this Agreement or any of the other Loan Documents; and/or

(e) Set off the unpaid balance of the Obligations against any debt owing to
Borrower by the Lender or by any Lender Affiliate, including, without
limitation, any obligation under a repurchase agreement or any funds held at any
time by the Lender or any Lender Affiliate, whether collected or in the process
of collection, or in any time or demand deposit account maintained by Borrower
at, or evidenced by any certificate of deposit issued by, the Lender or any
Lender Affiliate. Borrower agrees, to the fullest extent it may effectively do
so under applicable law, that any holder of a participation in the Notes may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of Borrower pursuant to this Agreement in the amount of such
participation.

(f) With respect to Borrower’s Instruments, Documents and Chattel Paper, request
in writing that Borrower immediately deliver or cause to be delivered to Lender
or any Lender Affiliate, all of Borrower’s Instruments, Chattel Paper, and
Documents, appropriately endorsed either, at Lender’s option, (i) to Lender’s
order, without limitation or qualification, or (ii) for deposit in the Accounts
Receivable Collection Account. Lender, or Lender’s designated agent, is hereby
constituted and appointed Borrower’s attorney-in-fact with authority and power
to so endorse any and all Instruments, Documents, and Chattel Paper upon
Borrower’s failure to do so. Such authority and power, being coupled with an
interest, shall be (i) irrevocable until all Obligations are paid, performed and
observed in full, (ii) exercisable by Lender at any time and without any request
upon Borrower by Lender to so endorse, and (iii) exercisable in Lender’s name or
Borrower’s name.

7.2. No Waiver. The remedies in this Section 7 are in addition to, not in
limitation of, any other right, power, privilege, or remedy, either in law, in
equity, or otherwise, to which the Lender may be entitled. No failure or delay
on the part of the Lender in exercising any right, power, or remedy will operate
as a waiver thereof, nor will any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right
hereunder. The remedies in this Agreement are in addition to, not in limitation
of, any other right, power, privilege, or remedy, either in law, in equity, or
otherwise, to which the Lender may be entitled. All Lender’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

8. MISCELLANEOUS.

8.1. Remedies; Waiver; Amendments. No waiver of any provision of this Agreement
or the Notes, or consent to departure therefrom, is effective unless in writing
and signed by the Lender. No such consent or waiver extends beyond the
particular case and purpose involved. No amendment to this Agreement is
effective unless in

 

16



--------------------------------------------------------------------------------

writing and signed by the Borrower and the Lender. If at any time or times, by
assignment or otherwise, Lender transfers any of the Obligations or any part of
the Collateral to another person, such transfer shall carry with it Lender’s
powers and rights under this Agreement with respect to the Obligation or
Collateral so transferred and the transferee shall have said powers and rights,
whether or not they are specifically referred to in the transfer. To the extent
that Lender retains any other of the Obligations or any part of the Collateral,
Lender will continue to have the rights and powers with respect to the
Obligations and the Collateral as set forth in this Agreement.

8.2. Expenses, Costs and Taxes. The Borrower shall pay on demand all costs and
expenses of Lender, and all Related Expenses, including but not limited to,
(a) administration, travel and out-of-pocket expenses, including but not limited
to attorneys’ fees and expenses, of Lender in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Lender in connection with the administration of this Agreement, the Notes and
the other instruments and documents to be delivered hereunder, (c) the
reasonable fees and out-of-pocket expenses of special counsel for Lender, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto, (d) all fees due hereunder or in any
other Loan Documents, and (e) all costs and expenses, including reasonable
attorneys’ fees, in connection with the determination of Lender’s lien priority
in any collateral securing the Note, or the restructuring or enforcement of the
Note or any other Loan Document. In addition, Borrower shall pay any and all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution and delivery of any Loan Document, and the other instruments
and documents to be delivered hereunder, and agrees to hold Lender harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes or fees. Borrower authorizes Lender to
debit such expenses, costs and taxes directly to Borrower’s Loan accounts or any
account Borrower maintains with Lender or Lender Affiliate.

8.3. Indemnification. The Borrower shall indemnify and hold the Lender harmless
against any and all liabilities, losses, damages, costs, and expenses of any
kind (including, without limitation, the reasonable fees and disbursements of
counsel in connection with any investigative, administrative or judicial
proceeding, whether or not the Lender shall be designated a party thereto) which
may be incurred by the Lender relating to or arising out of this Agreement or
any actual or proposed use of proceeds of any Loan hereunder; provided, that the
Lender shall have no right to be indemnified hereunder for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. A certificate as to any such loss or expense shall be promptly
submitted by the Lender to the Borrower and shall, in the absence of manifest
error, be conclusive and binding as to the amount thereof.

8.4. Construction. The provisions of this Agreement and the respective rights
and duties of Borrower and Lender hereunder shall be governed by and construed
in accordance with Ohio law and any applicable federal laws. Borrower hereby
irrevocably submits to the non-exclusive jurisdiction of any Ohio state or
federal court sitting in Franklin County, over any action or proceeding arising
out of or relating to this Agreement, or any document related to the
Obligations, and Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such Ohio state or
federal court. The Borrower hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court. The several captions to different Sections
of this Agreement are inserted for convenience only and shall be ignored in
interpreting the provisions hereof. Time is of the essence in the performance of
the obligations under this Agreement. All grace periods in this Agreement and
all other Loan Documents shall run concurrently.

8.5. Extension of Time. If any payment comes due on a day that is not a Business
Day, Borrower may make the payment on the first Business Day following the
payment date and pay the additional interest accrued to the date of payment.

8.6. Notices. All notices, requests, demands or other communications provided
for hereunder shall be in writing and, if to Borrower, mailed or delivered to
it, addressed to it at the address specified on the signature pages of this
Agreement, or if to Lender, mailed or delivered to it, addressed to the address
of Lender specified on the signature pages of this Agreement. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or forty-eight (48) hours
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices from Borrower to Lender pursuant to
any of the provisions hereof shall not be effective until received by Lender.

 

17



--------------------------------------------------------------------------------

8.7. Capital Adequacy. If Lender shall have determined, after the closing of the
Loans, that the adoption of any applicable law, rule, regulation or guideline
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender (or its lending office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Lender’s capital (or the capital of its
holding company) as a consequence of its obligations hereunder to a level below
that which Lender (or its holding company) could have achieved but for such
adoption, change or compliance (taking into consideration Lender’s policies or
the policies of its holding company with respect to capital adequacy) by an
amount deemed by Lender to be material, then from time to time, within fifteen
(15) days after demand by Lender, Borrower shall pay to Lender such additional
amount or amounts as will compensate Lender (or its holding company) for such
reduction. Lender shall designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of Lender, be otherwise disadvantageous to Lender. A
certificate of Lender claiming compensation under this Section and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, Lender may use any
reasonable averaging and attribution methods. Failure on the part of Lender to
demand compensation for any reduction in return on capital with respect to any
period shall not constitute a waiver of Lender’s rights to demand compensation
for any reduction in return on capital in such period or in any other period.
The protection of this Section shall be available to Lender regardless of any
possible contention of the invalidity or inapplicability of the law, regulation
or other condition that shall have been imposed.

8.8. Survival of Agreements; Relationship. All agreements, representations, and
warranties made in this Agreement will survive the making of the extension of
credit hereunder, and will bind and inure to the benefit of the Borrower and the
Lender, and their respective successors and assigns; provided, that no
subsequent holder of the Notes shall by reason of acquiring that Note or Notes
become obligated to make any Loan hereunder and no successor to or assignee of
the Borrower may borrow hereunder without the Lender’s written assent. The
Lender may transfer and assign this Agreement, and the Loans hereunder, and
deliver the Collateral to the assignee, who shall thereupon have all of the
rights of the Lender. Borrower may not assign this Agreement or the right to
receive any disbursements hereunder or any interest herein. The rights and
powers given in this Agreement to the Lender are in addition to those otherwise
created or existing in the same Collateral by virtue of other agreements or
writings. The relationship between the Borrower and the Lender with respect to
this Agreement, the Notes and any other Loan Document is and shall be solely
that of debtor and creditor, respectively, and the Lender has no fiduciary
obligation toward the Borrower with respect to any such document or the
transactions contemplated thereby.

8.9. Severability. If any provision of this Agreement or the Notes, or any
action taken hereunder, or any application thereof, is for any reason held to be
illegal or invalid, such illegality or invalidity shall not affect any other
provision of this Agreement or the Notes, each of which shall be construed and
enforced without reference to such illegal or invalid portion and shall be
deemed to be effective or taken in the manner and to the full extent permitted
by law.

8.10. Entire Agreement. This Agreement, the Notes, the Security Instruments and
any other Loan Document executed in connection herewith integrate all the terms
and conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and supersede, amend and restate prior writings
with respect to the subject matter hereof. In this Agreement unless the context
otherwise requires, words in the singular number include the plural, and in the
plural number include the singular.

8.11. Participation/Syndication. Borrower acknowledges that the Lender reserves
the right to syndicate and/or participate its interest in the Loans and Borrower
agrees to, at Lender’s request, execute such additional promissory notes and
other instruments as may be appropriate to evidence its obligation under the
Loans to such syndicate Lenders as may commit, in the future, to fund a portion
of the Loans according to the terms of this Agreement.

8.12. JURY TRIAL WAIVER. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR

 

18



--------------------------------------------------------------------------------

OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

IN WITNESS WHEREOF, the Borrower and the Lender have each caused this Agreement
to be executed by their duly authorized officers on the date first set forth
above.

 

Address:     Borrower: 6600 Port Road     PINNACLE DATA SYSTEMS, INC. Groveport,
Ohio 43125     Attention: Nick Tomashot     Fax No.: 614-748-1209     By:  

/s/ Michael R. Sayre

      Michael R. Sayre, President & CEO Address:     Lender: 88 East Broad
Street, 2nd Floor     KEYBANK NATIONAL ASSOCIATION Columbus, Ohio 43215    

Attention: Roger D. Campbell,
Senior Vice President

    Fax No.: 614.460.3469     By:  

/s/ Roger D. Campbell

      Roger D. Campbell, Senior Vice President

 

19



--------------------------------------------------------------------------------

Exhibit A

Security Instruments

 

1. $8,000,000 Demand Line of Credit Cognovit Promissory Note which shall replace
the $11,000,000 Revolving Credit Cognovit Promissory dated April 8, 2008.
Borrower acknowledges that as of the date of this Agreement, the outstanding
principal balance of the Loan evidenced by the Note is $4,976,654.19.

 

2. Existing Security Agreement dated April 8, 2008.

 

20



--------------------------------------------------------------------------------

Exhibit “B”

Pinnacle Data Systems, Inc.

KeyBank National Association

Borrowing Base Certificate

For Period Ending                      

 

Total Accounts Receivable        

 

  Less Receivables over 90 days     

 

     Less Receivables over 25%     

                     

    

Concentration

(except A/R from Sun Microsystems)

          Eligible Accounts Receivable        

                     

  A/R Advance Rate        

× 85%

  A/R Availability        

 

  (a) Inventory           Less Inventory Reserve        

 

  Inventory Advance Rate        

× 30%

  Inventory Availability (Limited to $5,000,000)   

 

  (b) Total Availability        

 

  (c) (Limited to $8,000,000)           Line of Credit Outstandings    as of  

 

  

 

  (d)                        (Please use most current data available) Excess
Availability        

 

  (c-d, if positive) Deficit        

 

  (c-d, if negative)

Borrower hereby certifies that the above information is correct as of the date
indicated above. Borrower also certifies that there is no event of default under
the Loan Agreement dated                      and no event which, but for a
requirement of giving of notice or passage of time, or both, would constitute
such an event of default has occurred or is continuing. Borrower further
certifies that each representation and warranty made by the Borrower in the
Agreement is true and correct as if made on the date indicated below, except to
the extent relating to an earlier date.

 

Pinnacle Data Systems, Inc.     Please send within 20 days of each month’s end
to:       KeyBank National Association By  

 

    Attention: Beth Germain       Fax: (419) 259-8068 Date:  

 

    or e-mail to beth_germain@keybank.com